Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   August 27, 2014

The Court of Appeals hereby passes the following order:

A14I0280. MULTIBANK 2009-1 CML-ADC VENTURE, LLC v. HAMILTON
     STATE BANK.

      Multibank 2009-1 CML-ADC Venture, LLC. filed this timely application for
interlocutory appeal from an order granting summary judgment to Hamilton State
Bank. Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. See Whiddon v. Stargell, 192 Ga. App.
826, 827-28 (386 SE2d 884) (1989). The order Multibank seeks to appeal is thus
directly appealable and is not subject to the interlocutory appeal requirements. “This
Court will grant a timely application for interlocutory review if the order complained
of is subject to direct appeal and the applicants have not otherwise filed a notice of
appeal.” Spivey v. Hembree, 268 Ga. App. 485, 602 SE2d 246 (2004). Accordingly,
application A14I0280 is hereby GRANTED.
      Multibank shall have ten days from the date of this order to file a notice of
appeal with the trial court. If it has already filed a notice of appeal from the order at
issue, it need not file a second notice. The Clerk of the Superior Court of Barrow
County is directed to include a copy of this order in the appeal record transmitted to
this Court.
Court of Appeals of the State of Georgia
                                 08/27/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.